                                United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION


    NATHAN EARL BURGESS                              §
                                                     §    Civil Action No. 4:17-CV-531
    v.                                               §    (Judge Mazzant/Judge Nowak)
                                                     §
    PEGGY O. KELLER                                  §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On December 13, 2018, the report of the Magistrate Judge (Dkt. #19) was entered containing

    proposed findings of fact and recommendations that Plaintiff Nathan Earl Burgess’s claims against

    Defendant Peggy O. Keller be dismissed pursuant to 28 U.S.C. § 1915.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s reports as the findings and

    conclusions of the Court.

           It is, therefore, ORDERED that Plaintiff Nathan Earl Burgess’s claims against Defendant

.   Peggy O. Keller are DISMISSED.

           All relief not previously granted is DENIED.

           The Clerk is directed to CLOSE this civil action.

           IT IS SO ORDERED.
           SIGNED this 28th day of January, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
